OPINION OF THE COURT ON MOTION FOR REHEARING. PARKER, J. — The motion for rehearing is founded upon the proposition that the construction placed upon ■the irrigation act by this Court makes it class legislation, ■•and renders it obnoxious to section 18 of article II of the ■Constitution, which has the usual guarantee of “equal protection of the laws.” It would seem to require neither argument nor citation of authority for the proposition that, given a reasonable classification of subjects, “equal protection of the laws” is had, if all within any given class are treated alike. That all such classification must be based upon some reasonable distinction, is to be conceded. ■Counsel for appellants argues, in support of this motion for rehearing, that the classification which results from the construction of the Irrigation Act by the Court, is ■•arbitrary a,nd capricious, and has no reasonable basis upon which to rest. We cannot agree to the contention. In the first place, regulation of any given business, oc•cupation or right, should be provided for only when there-is some reason or necessity for the same. Any given right of the citizen ought to be enjoyable without any supervision or restraint, unless the nature of the right, or of its exercise, is of such a character as tó require the same in justice to the rest of the public. Applied to the old public •community acequias, as is the case here, there seems to us ■to be no reason or necessity for any such regulation or restraint as is contended for by plaintiff in error. While perhaps without the field of judicial notice, it is nevertheless a matter of common knowledge that these acequias were constructed by the joint efforts of the settlers, whose-lands were to be irrigated, without the aid of engineers or without head-gates of anything like' a permanent character. There is no storage system in connection with them. They simply are ditches running out into a stream from which, the water is taken. The bank of the stream, except at especially favored locations, is constantly subject to erosion in times of high water, and the head-gates, such as-they are, must each year be renewed or replaced at points either above or below the original point of diversion as-, the exigencies of the situation arise. The same situation-often arises several times during the irrigation season. It, therefore, becomes a necessity to warn out the people and to reconstruct the head-gates at once, or the crops for that season will perish. The situation of such public community acequias appears, therefore, to be unsuited to-the regulation contended for which involves advertisement and delay, for at least four weeks. The legislature is to be presumed, when it passed the act of 1907, to have examined the whole field, and to have determined that there was, by reason of the character of the appropriations and diversions of water for irrigation theretofore made, no-reason for regulation or supervision of the moans of diverting and carrying of such water. A singular fact in this connection appears. An examination of the records-of the "State Engineer’s office discloses the fact that not a single permit has been granted by him to a public community .acequia to appropriate water since the passage of the act of 1907, from which we infer that the legislature-correctly determined, when it passed the act, that the-whole field suitable to the assertion of such rights as those-in this case, had been covered, and that in the future, waters for irrigation were to be stored in large volumes, conducted over large areas, under one system, and, therefore, that supervision and control of such operations was desirable and necessary in behalf of the public welfare, health and safety. There was reason, therefore, for the-classification made. The act in terms applies only to such rights as have been initiated but not perfected, and to the rights which might be initiated and perfected thereunder. It does not apply ip. terms to perfected rights. Assuming that under section 24 of the act, public community acequias, as well as all other appropriators, must now apply to the State Engineer for a permit to make an appropriation of water, and must submit to the regulation imposed by the act, if, at some future time, a public community acequia shall have applied to the State Engineer for a permit to appropriate water, and shall have obtained the same, and shall thereupon object to. the regulation feature of the act, the question then may arise as to whether the classification, by the act, of prior appropriators into one class, and subsequent appropriators into the other class, is capricious and discriminatory. Until such a contingéncy, the question is not before us for determination. The denial of equal rights or the imposition of unequal burdens can be pleaded only by those who show that they belonged to the class discriminated against. 8 Cyc. 791; Cooley’s Const. Lim. (7th ed.) 232; Kansas City and Union Pac. K.. Co., 59 Kan. 427, 53 Pac. 468, 52 L. R. A. 321; State v. Currens, 111 Wis. 431, 87 N W. 561, 56 L. R. A. 252; Brown v. Ohio Valley R. Co., 79 Fed. 176. To this class, if the act is indeed discriminatory, the plaintiffs in error in this case do not belong. Whether a new appropriator who initiates a right, under the act, could ever question its constitutionality as construed, is not before us for decision, and we do not decide the same, but it would seem to be doubtful if a person who accepts the benefit of a State could, under any circumstances, be heard to complain of its unconstitutionality. See Cooley’s Const. Lim. (7th ed.) 554; Fergusson v. Landram, 5 Bush 230, 96 A. D. 350; Moore v. Napier, 42 S. E. 997; Motz v. Detroit, 18 Mich. 495; Dewhurst v. Alleghany, 95 Pa. St. 437; Andrus v. Board of Police, 6 So. 603; Dodd v. Thomas, 69 Mo. 364; Ralston v. Oursler, 12 O. St. 105 , State v. Mitchell, 31 O. St. 592, 610. It is to be said in this connection, that coounsel do not present the alleged unconstitutionality of the act, as construed by us, as directly 'available to plaintiffs in error, but it is presented more by way of argument against the ■construction adopted by us. We fully appreciate the force of the argument, and fully realize the duty of the Court to so construe an act as to make it constitutional, rather than otherwise. But even assuming, but not admitting, that our construction does render the act open to objection of this kind, the terms of the act, as we read them, preclude us from departing from the construction heretofore adopted. Strength is added to the argument in support of our construction of the act, by reference to some other section not alluded to in the opinion. Section 57 provides that all rules and customs of water users from a ‘‘common canal, lateral or irrigation system” shall remain undisturbed by the act, “but, nothing in this section shall be taken to impair the authority of the Territorial Engineer and water master to regulate the distribution of water from the various stream systems of the Territory to the ditches and irrigation systems entitled to water therefrom, under the provisions of this act.” Section 58 provides that no water master shall be appointed under this act until the prior rights to the use of water have been determined in one or more stream systems in this Territory, under the provisions of the act. Sec. 12 of the act gives supervisory control over the apportionment of water “according to the licenses issued by him or his predecessors and the adjudications of the courts.” These three sections would seem to provide that when adjudication has been had, under the provisions of the act, of priorities of water rights, and when a water master has been duly appointed for any given water district, then, and not before, does the State Engineer acquire jurisdiction to regulate the distribution of water to the various ditches and irrigation systems, both old and new, in said water district.' After adjudication, old rights would seem to be subjected to the regulation and control by the State-Engineer, and the power to regulate the distribution of' water to any given irrigation system, would seem to include the power to regulate the point and means of diversion. After adjudication, old rights would seem, by the terms of the act,' to come into the same general class with new rights initiated and perfected under the terms of the-act, at least so far as the regulation feature is concerned. The wisdom of postponing the jurisdiction of the State-Engineer until after adjudication, of the priorities, is at once apparent. Without adjudication, there is no evidence before the State Engineer, except- such as he may gather ex-parte in his investigations of the various stream systems, upon which to base his action as to the rights and priorities of water right owners who acquired their rights-prior to the passage of the act. As to all rights initiated' under the provisions of the act, he has in his office evidence, complete and satisfactory, as to the relative rights of all of the water right owners in that class. And after-all, the only reason for supervision of the point of diversion, except when large storage or diversion, or both, might endanger life or property, is to prevent the encroachment, of one right upon another. If these rights have not been determined, there is no basis for the exercise of the supervisory power. The only other section of the act which might be construed to militate against the conclusion’ reached by the Court, is section 46, which provides that every ditch owner-is required, when requested so to do by the State Engineer,, to construct and maintain a substantial head-gate at a point where the water is diverted, and a measuring device, of a design approved by the State Engineer, at some practicable point for measuring - and apportioning the water, as determined by the State Engineer. At first glance, this section might seem to authorize the State Engineer to require head-gates and measuring devices for the distribution of waters in' all cases. But, as we have heretofore seen, the power to apportion and distribute waters as= between old and new water right owner, arises only after adjudication of their respective priorities, and hence has no application to old water rights, at least so far as the distribution of water is concerned, until such adjudication is had. It may be that under this section, the State Engineer has the power to compel the installation of head-gates and measuring devices in all ditches in the State, for the purpose of determining the amount of water flowing in such ditches, and thus gather valuable data for future use in his office, or in the courts. But for the purpose of apportionment of water, as before seen, he has no jurisdiction over any old ditch system, until the rights and priorities of the owners of such system have been adjudicated in accordance with the terms of the act. Eor the reasons stated^ the motion for rehearing will be denied. [Roberts, C. J., dissents.